
	
		I
		112th CONGRESS
		1st Session
		H. R. 3300
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2011
			Ms. Lee of California
			 (for herself, Mr. Stark,
			 Mr. Lewis of Georgia,
			 Mr. Baca, Mr. Conyers, Ms.
			 Schakowsky, Mr. McDermott,
			 Mr. Butterfield,
			 Mr. Serrano,
			 Ms. Brown of Florida, and
			 Mr. Kucinich) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To establish the Federal Interagency Working Group on
		  Reducing Poverty which will create and carry out a national plan to cut poverty
		  in America in half in ten years.
	
	
		1.Short titleThis Act may be cited as the
			 Half in Ten Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Poverty can be
			 seen as a deep, structural problem that implicates our value system and our
			 educational and economic institutions.
			(2)Poverty may be
			 defined as the lack of basic necessities of life such as food, shelter,
			 clothing, health care, education, economic security, and economic
			 opportunity.
			(3)Policy initiatives
			 and many safety net programs addressing poverty have not kept pace with the
			 needs of millions of Americans.
			(4)The lack of an
			 equitable distribution of housing choices across the country leads to isolation
			 and concentrated poverty.
			(5)The number of
			 Americans living in poverty rose by over 2.6 million from 2009 to 2010 (U.S.
			 Census Bureau, September 2011).
			(6)There were 46.2
			 million Americans living in poverty in 2010, consisting of 15.1 percent of the
			 American people (U.S. Census Bureau, September 2011).
			(7)Poverty has a
			 disproportionate impact on minority communities in America with 27.4 percent of
			 African-Americans, 26.6 percent of Hispanics, 12.1 percent of Asian Americans,
			 and 9.9 percent of Whites living in poverty in the United States in 2010 (U.S.
			 Census Bureau, September 2011).
			(8)In 2010 a family
			 of 4 was considered poor under the U.S. Census Bureau’s official measure if the
			 family’s income was below $22,314.
			(9)The economic
			 consequences of poverty in the United States are estimated to be at least $500
			 billion per year (Center for American Progress, 2007).
			(10)Children who grow
			 up in poverty experience higher crime rates, decreased productivity, and higher
			 health costs over their lives (Center for American Progress, 2007).
			(11)3,500,000 seniors
			 lived in poverty in 2010 (U.S. Census Bureau, 2011).
			(12)Young Americans,
			 ages 18–24, experience a higher poverty rate than the national average (U.S.
			 Census Bureau, 2011).
			(13)16,400,000
			 children lived in poverty in 2010—more than one in every five American children
			 (U.S. Census Bureau, 2011).
			(14)Almost 35 percent
			 of African-American children and over 30 percent of Hispanic children lived in
			 poverty in 2009 (U.S. Census Bureau, 2011).
			(15)The 46,180,000 of
			 Americans in poverty in 2010 was the largest number yet recorded in the 52
			 years for which poverty estimates are available (U.S. Census Bureau,
			 2011).
			(16)Children who live
			 in families who fall into poverty for even short periods of time are at greater
			 risk of a lifetime of lower earnings, lower educational attainment, and
			 increased reliance on public services and increased rates of incarceration
			 (First Focus, 2008).
			(17)It is estimated
			 that the additional 3 million children who were forced into poverty due to the
			 recession of 2008, resulted in $35 billion in economic losses annually, and
			 will cause at least $1.7 trillion in economic losses to the United States
			 during their lifetimes (First Focus, 2008).
			(18)Reducing poverty,
			 especially child poverty, not only reduces costs for Federal, State, and local
			 social services and benefits programs, but also increases tax revenue at all
			 levels of government (Children’s Defense Fund, 2009).
			(19)The House of
			 Representatives, on January 22, 2008, has resolved that it is the sense of
			 Congress that the United States should set a national goal of cutting poverty
			 in half over the next 10 years.
			3.DefinitionsIn this Act:
			(1)Federal
			 agencyThe term Federal agency means any executive
			 department, Government corporation, Government-controlled corporation, or other
			 establishment in the executive branch of the Government (including the
			 Executive Office of the President), or any independent regulatory
			 agency.
			(2)PovertyThe
			 term poverty means an income level and living standard associated
			 with and based on the official poverty measure as established and updated by
			 the U.S. Census Bureau which establishes a threshold of minimum income
			 necessary to achieve a standard of living free from deprivation of basic
			 needs.
			(3)Extreme
			 PovertyThe term extreme poverty means having an
			 income level or living standard at a level of extreme deprivation based on
			 living with income below 50 percent of the Federal poverty line as established
			 by the U.S. Census.
			(4)Near
			 PovertyThe term near poverty means having a level
			 of household income below 200 percent of the Federal poverty line.
			(5)Child
			 PovertyThe term child poverty means poverty which
			 impacts those persons under 18 years of age.
			(6)DeprivationThe
			 term deprivation means lacking some or all basic human
			 needs.
			(7)Decent Living
			 StandardThe term decent living standard means the
			 amount of annual income that would allow an individual to live beyond
			 deprivation at a safe and decent, but modest, standard of living.
			(8)Alternative
			 Poverty MeasuresThe term
			 alternative poverty measures means measures and indicators, other
			 than the traditional income based measure of poverty, which can provide a more
			 detailed picture of the low-income and poverty stricken populations, such as
			 the number of people who were kept above poverty by Government supports, the
			 number of people who are poor due to medical expenses, child care, and work
			 expenses, the rates of food insecurity, the number of people who are asset poor
			 (with less than three months of income saved), the number of disconnected
			 youth, teen birth rates, participation rates in Federal anti-poverty programs
			 for all eligible populations, and the number of people who are unbanked.
			(9)Regional Costs
			 of LivingThe term regional costs of living means a
			 measure of the differing costs of maintaining a given living standard in
			 varying regional, geographic, urban or rural regions.
			(10)Economic
			 InsecurityThe term economic insecurity means the
			 inability of individuals and households to cope with routine adverse or costly
			 life events and the lack of means to maintain a decent standard of living and
			 to recover from the costly consequences of those events.
			(11)Economic
			 StabilityThe term economic stability means
			 individuals and households have access to the means and support systems
			 necessary to effectively cope with adverse or costly life events and have the
			 ability to effectively recover from the consequences of those events while
			 maintaining their standard of living or maintaining a decent standard of
			 living.
			(12)Digital
			 DivideThe term digital divide means the gap between
			 individuals, households, businesses and geographic areas at different
			 socio-economic levels with regard to both their access information and
			 communications technologies and including the imbalance both in physical access
			 to technology and the resources, education and skills needed to effectively use
			 computer technology and the Internet for a wide variety of activities.
			(13)OutcomesThe
			 term outcomes means change in the economic status, economic
			 instability or economic security of an individual, household or other
			 population which is attributable to a planned intervention, benefit, or service
			 or series of interventions, benefits, and services, regardless of whether such
			 an intervention was intended to change such economic status.
			(14)Disparate
			 ImpactThe term disparate impact refers to the
			 historic and ongoing impacts of the pattern and practice of discrimination in
			 employment, education, housing, banking and nearly every other aspect of
			 American life in the economy, society or culture that have an adverse impact on
			 minorities, women, or other protected groups, regardless of whether such
			 practices were motivated by discriminatory intent.
			4.Establishment of
			 the Federal Interagency Working Group on Reducing Poverty
			(a)Establishment of
			 Federal Interagency Working Group on Reducing PovertyThere is
			 established within the Department of Health and Human Services, a Federal
			 Interagency Working Group on Reducing Poverty, which shall be chaired by the
			 Secretary of Health and Human Services, and whose members shall be selected by
			 their respective agency heads from the senior ranks of their agencies, which
			 shall—
				(1)develop, within
			 180 days of enactment, a National Plan or Strategy to reduce the number of
			 persons living in poverty in America in half within 10 years of the release of
			 the 2011 Census report on Income, Poverty and Health Insurance Coverage in the
			 United States: 2010, that includes goals and objectives relating to—
					(A)reducing in half
			 the number of Americans living in poverty as reported by the 2011 Census report
			 on Income, Poverty and Health Insurance Coverage in the United States:
			 2010;
					(B)eliminating child
			 poverty in America;
					(C)eliminating
			 extreme poverty in America;
					(D)improving the
			 effectiveness and outcomes of poverty related programs by improving our
			 understanding of the root causes of poverty, the social, economic, and the
			 cultural contributors to persistent intergenerational poverty;
					(E)improving the
			 measure of poverty to include more indicators and measures that can
			 meaningfully account for other aspects relating to the measure of poverty, such
			 as regional differences in costs of living, the impact of rising income
			 inequality, the impact of the persistent digital divide,
			 expanding the understanding of poverty by distinguishing a standard that
			 measures a level of freedom from deprivation versus a standard that measures a
			 standard of economic adequacy provided by a living wage and access to a decent
			 living standard, and the impact of poverty on other measures of economic
			 stability and economic outcomes, such as educational attainment, rates of
			 incarceration, lifetime earnings, access to healthcare, healthcare outcomes,
			 access to housing, and including other measures as necessary to improve our
			 understanding of why poverty persists in America;
					(F)eliminating the
			 disparate rates of poverty based on race, ethnicity, gender, age, or sexual
			 orientation and identity, especially among children in those households so
			 impacted;
					(G)measuring
			 effectiveness of poverty related programs on the basis of long term outcomes,
			 including the long term savings and value of preventive practice and policy,
			 and employing fact based measures of programs to make improvements;
					(H)improving the
			 accessibility of benefit and social services programs, reducing the complexity
			 and difficulty of enrollment, and improving the rates of enrollment in need
			 based programs for all eligible recipients to maximize the impact of benefits
			 and social services programs on reducing the impacts of poverty and improving
			 economic outcomes;
					(I)expanding
			 eligibility to improve the coordination of service delivery, reduce gaps in
			 eligibility, and improve outcomes of programs addressing poverty in the Federal
			 Government;
					(J)reducing the
			 negative impact of asset limits on eligibility for Federal programs on the
			 effectiveness of programs where limited eligibility creates gaps in necessary
			 service and benefit delivery, and in access which prevents needy beneficiaries
			 from improving long term outcomes and achieving long term economic independence
			 from need based programs;
					(K)improving the
			 access of poor, low-income, and the unemployed to good jobs with adequate wages
			 and benefits;
					(L)expanding and
			 stabilizing poor and low income persons connection to work;
					(M)developing a
			 comprehensive strategy to connect low-income young people and to re-connect
			 currently disconnected youth to education, work, and their community;
			 and
					(N)shifting the focus
			 of poverty and human needs programs across the Federal Government beyond the
			 relief of deprivation to instead setting goals, measures, and outcomes related
			 to helping individuals and families rise up and out of poverty and achieving
			 long term economic stability which will reduce long term costs in domestic
			 social needs programs, reduce long term healthcare costs due to the improved
			 health of formerly poverty stricken households, increase the number of tax
			 paying individuals which will increase revenue, and lower the enrollment and
			 costs in need based benefits and services programs, thus improving the economy
			 and reducing long term deficits for Federal, State, and local
			 governments;
					(2)oversee,
			 coordinate, and integrate all policies and activities of the Federal
			 Government, in coordination and consultation with the Domestic Policy Council
			 and the National Economic Council, across all agencies relating to reducing the
			 number of individuals, families, and children living below the Federal poverty
			 line, in extreme poverty or near poverty and increasing the number of
			 households able to achieve long-term economic stability with assets sufficient
			 to maintain a decent living standard without relying on public supports—
					(A)economic,
			 commercial, and programmatic policies that can effect or relieve the effects of
			 poverty through job creation, and economic development targeted to low income,
			 minority, rural, urban and other populations who suffer disparate rates of
			 poverty, among Federal agencies; and
					(B)services and
			 benefits including emergency programs, discretionary economic programs, and
			 other policies and activities necessary to ensure that the Federal Government
			 is able to mount effective responses to economic downturns and increases in the
			 rates of poverty;
					(3)ensure that all
			 relevant Federal agencies and congressional committees comply with appropriate
			 guidelines, policies, and directives from the Federal Interagency Working Group
			 on Reducing Poverty and the Department of Health and Human Services and other
			 Federal agencies with responsibilities relating to poverty reduction or
			 improving economic stability and independence;
				(4)ensure that
			 Federal agencies have access to, receive, and appropriately disseminate best
			 practices in the administration of programs, have adequate resources to
			 maximize the public awareness of programs, increase the reach of those
			 programs, especially into historically disenfranchised communities, maximize
			 enrollment for all eligible Americans, share relevant data, and issue relevant
			 guidance in consultation with non-government organizations and policy experts
			 in the field and State and local government officials who administer or direct
			 policy for anti-poverty programs in increasing and maximizing the enrollment
			 into and administration of programs and services designed to alleviate poverty;
			 and
				(5)enact best
			 practices for improved data collection, relevant to—
					(A)reducing
			 poverty;
					(B)reducing the
			 racial, ethnic, age, gender, and sexual orientation or sexual identity based
			 disparities in the rates of poverty;
					(C)the effectiveness
			 and efficiency of programs;
					(D)streamlining
			 enrollment and eligibility for programs;
					(E)improving long
			 term outcomes for programs;
					(F)reducing reliance
			 on public programs;
					(G)improving
			 connections to work;
					(H)improving economic
			 stability;
					(I)improving savings
			 and investment, access to capital, increasing rates of entrepreneurship;
					(J)improving access
			 to living wage employment; and
					(K)improving access
			 to employment based benefits.
					(b)Director of
			 National Poverty PolicyThere
			 shall be a Staff Director of National Poverty Policy, who shall be the head of
			 the Federal Interagency Working Group on Reducing Poverty.
			5.Appointment and
			 responsibilities of the Director
			(a)Appointment
				(1)In
			 generalThe Staff Director shall be appointed by the Secretary of
			 Health and Human Services.
				(2)QualificationsThe
			 Secretary shall appoint the Staff Director from among individuals who have
			 demonstrated ability and knowledge in social policy, improving outcome based
			 management, issues of equity and equal opportunity and access to services and
			 economic opportunity.
				(b)ResponsibilitiesThe
			 Staff Director shall—
				(1)advise the
			 Secretary and all relevant cabinet secretaries, and agency officials regarding
			 the establishment of policies, goals, objectives, and priorities for reducing
			 poverty in America in half in ten years, ending child poverty, ending extreme
			 poverty and eliminating racial, ethnic, gender, and sexual identity and
			 orientation based disparities in the rates of poverty;
				(2)advise the
			 Secretary, relevant cabinet secretaries, heads of independent Federal agencies
			 and other entities within the Executive Office of the President regarding
			 mechanisms to improve the effectiveness, coordination, impact, and outcomes of
			 social services, benefits, and other poverty reduction and economic opportunity
			 programs, in collaboration with experts in the field, non-governmental
			 organizations, and other governments;
				(3)work with Federal
			 agencies to oversee, coordinate, and integrate the implementation of the
			 National Plan or Strategy, including consultation with independent
			 non-governmental policy experts and service provider groups engaged in serving
			 low-income persons, children and households, State and local government
			 officials who administer or direct policy for anti-poverty programs, and with
			 as many groups that directly represent low-income people, such as public
			 housing tenants’ associations, or other similar groups; and
				(4)resolve any
			 disputes that arise between Federal agencies relating to the National Plan to
			 reduce poverty in half in ten years or other matters within the responsibility
			 of the Office.
				6.Consultation
			(a)In
			 generalThe Director may consult and obtain recommendations from,
			 as needed, such Presidential and other advisory entities such as consultation
			 with independent non-governmental policy experts and service provider groups
			 engaged in serving low-income persons, children, and households; State and
			 local government officials who administer or direct policy for anti-poverty
			 programs, and groups made up of low-income people, such as public housing
			 tenants’ associations, or other similar groups as the Director determines will
			 assist in carrying out the mission of the Office, including—
				(1)the Administration
			 for Children and Families (ACF);
				(2)the Administration on Aging (AoA);
				(3)the Department of Agriculture
			 (USDA);
				(4)the Bankruptcy Courts;
				(5)the Bureau of Consumer Financial
			 Protection;
				(6)the Bureau of Economic Analysis
			 (BEA);
				(7)the Bureau of Indian Affairs (BIA);
				(8)the Bureau of the Census;
				(9)the Center for Nutrition Policy and
			 Promotion;
				(10)the Centers for Medicare & Medicaid
			 Services (formerly the Health Care Financing Administration);
				(11)the Commission on Civil Rights;
				(12)the Office of Community Planning and
			 Development;
				(13)the Consumer Financial Protection
			 Bureau;
				(14)the Coordinating Council on Juvenile
			 Justice and Delinquency Prevention;
				(15)the Corporation for National and Community
			 Service;
				(16)the Council of Economic Advisers;
				(17)the Department of Agriculture
			 (USDA);
				(18)the Department of Commerce (DOC);
				(19)the Department of Defense (DOD);
				(20)the Department of Education (ED);
				(21)the Department of Health and Human Services
			 (HHS);
				(22)the Department of Housing and Urban
			 Development (HUD);
				(23)the Department of Justice (DOJ);
				(24)the Department of Labor (DOL);
				(25)the Department of the Treasury;
				(26)the Department of Transportation
			 (DOT);
				(27)the Department of Veterans Affairs
			 (VA);
				(28)the Disability Employment Policy
			 Office;
				(29)the Domestic Policy Council;
				(30)the Drug Enforcement Administration
			 (DEA);
				(31)the Economic Development
			 Administration;
				(32)the Economic Research Service;
				(33)the English Language Acquisition
			 Office;
				(34)the Equal Employment Opportunity Commission
			 (EEOC);
				(35)the Fair Housing and Equal
			 Opportunity;
				(36)the Federal Bureau of Prisons;
				(37)the Federal Housing Finance Board;
				(38)the Federal Labor Relations
			 Authority;
				(39)the Federal Trade Commission (FTC);
				(40)the Food and Nutrition Service;
				(41)the Indian Health Service;
				(42)the Interagency Council on
			 Homelessness;
				(43)the Internal Revenue Service (IRS);
				(44)the Legal Services Corporation;
				(45)the National AIDS Policy Office;
				(46)the National Credit Union
			 Administration;
				(47)the National Economic Council;
				(48)the National Institutes of Health
			 (NIH);
				(49)the National Labor Relations Board;
				(50)the Occupational Safety & Health
			 Administration (OSHA);
				(51)the Office of Management and Budget
			 (OMB);
				(52)the Office of Refugee Resettlement;
				(53)the Office of Policy Development and
			 Research (Housing and Urban Development Department);
				(54)the Small Business Administration
			 (SBA);
				(55)the Social Security Administration
			 (SSA);
				(56)the Substance Abuse and Mental Health
			 Services Administration;
				(57)the Veterans’ Employment and Training
			 Service; and
				(58)the Women’s Bureau (Labor
			 Department).
				(b)National
			 strategyIn developing and updating the National Strategy the
			 Executive Director shall consult with the Domestic Policy Council, the National
			 Economic Council, and, as appropriate, hold regional public hearings around the
			 country to collect information and feedback from the public on their efforts
			 and experience for the development and updating of the National Strategy and
			 make this information available to the public.
			7.Reports to
			 Congress and the public
			(a)In
			 generalThe Chair of the
			 Federal Interagency Working Group on Reducing Poverty shall submit an annual
			 report to the appropriate congressional committees describing the activities,
			 ongoing projects, and plans of the Federal Government designed to meet the
			 goals and objectives of the National Strategy on Poverty. The report shall
			 include an accounting of the savings to the Government from any increased
			 efficiencies in the delivery of services, any savings from reducing the numbers
			 of Americans living in poverty and reductions in the demand for need based
			 services and benefits for which persons living in and near poverty are
			 eligible, as well as an accounting of any increase in revenue collections due
			 to the numbers of persons who become gainfully employed and pay taxes into the
			 Treasury instead of drawing benefits and services from it.
			(b)National academy
			 of sciences workshopWithin 90 days after funds are made
			 available to carry out this Act, the Secretary of Health and Human Services
			 shall contract with the National Academy of Sciences (hereinafter in this
			 subsection referred to as the NAS) to initiate a workshop series
			 to provide necessary background information to enable the Working Group on
			 Reducing Poverty to develop and finalize its plan.
				(1)The NAS shall
			 convene a steering committee to organize, plan, and conduct a public workshop
			 on what is known about the economic and social costs of poverty, including, but
			 not limited to the following:
					(A)Macroeconomic
			 costs (effects on productivity and economic output).
					(B)Health costs
			 (effects on health expenditures and health status).
					(C)Crime and other
			 social costs.
					(D)Direct federal
			 budget effects (e.g., outlays for income support and other poverty reduction
			 programs).
					(E)The workshop shall
			 also consider poverty metrics (e.g., income poverty, food insecurity, and other
			 measures of deprivation), and their role in assessing the effects of poverty
			 and the performance of anti-poverty programs.
					The NAS
			 shall commission experts to prepare papers that summarize and critique the
			 relevant literature estimating monetary and non-monetary economic and social
			 impacts of poverty. A workshop summary shall be produced that, along with the
			 papers, shall be available electronically on the NAS website. This workshop
			 shall be convened within 6 months of receipt of a contract, the papers posted
			 immediately, and the summary released by the end of month.(2)The NAS steering
			 committee shall organize, plan, and conduct a second public workshop on what is
			 known about the economic and social costs and benefits of a variety of programs
			 and strategies to reduce and prevent poverty. It shall take account of such
			 issues as the following:
					(A)Short-term versus
			 long-term effects, including budget implications.
					(B)Effects for
			 different population groups, such as children, the elderly, immigrants,
			 long-term single-parent families, displaced older workers, young people with
			 large loans, people in areas of concentrated poverty and other social ills
			 (e.g., Indian reservations, some inner city areas, some rural areas).
					(C)Effects by depth
			 of poverty and near-poverty (e.g., income to poverty ratios of less than 50
			 percent, less than 100 percent, less than 200 percent).
					This second
			 workshop shall be convened within 9 months of receipt of a contract, the papers
			 posted immediately, and a summary released by the end of month 12.(c)ReportThe
			 relevant sections of the report shall be posted on each agency’s website on the
			 plans and impacts specific to their agency.
			(d)Public
			 reportA version of each report submitted under this section
			 shall be made available to the public.
			(e)Legislative
			 languageThe Working Group on Reducing Poverty shall submit, as
			 necessary, legislative language, including specific legislative recommendations
			 to the Congress of the United States towards achieving the national
			 goals.
			
